Citation Nr: 1317713	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-41 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for psoriatic arthritis and osteoarthritis, also claimed as joint pain of the bilateral knees, phalanges, wrists, thoracic spine, feet, and toes, to include as secondary to service-connected psoriasis.



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for psoriasis with psoriatic and osteoarthritis, edema, also claimed as joint pain of the bilateral knees, bilateral phalanges, wrists, thoracic spine, feet/toes, and skin rashes of the legs, torso, including as a result of exposure to herbicides.

The issue was remanded in September 2012 for further development.

In a January 2013 rating decision, the RO granted service connection for psoriasis/furuncle and granted a noncompensable evaluation, effective October 30, 2007, and an evaluation of 60 percent, effective from November 15, 2012.

Although the RO phrased the issue as multiple, separate issues in a January 2013 Supplemental Statement of the Case, the Board rephrased the issue on the title page as one issue for simplicity, as the claim is for service connection.

In an April 2013 rating decision, the RO granted service connection for psoriasis/furuncle assigning a noncompensable evaluation, effective October 30, 2007 and a 60 percent evaluation assigned from November 15, 2012.  The RO also granted special monthly compensation based on housebound criteria being met, effective November 15, 2012.

A review of the Virtual VA paperless claims processing system has additional treatment records dated from May 2002 to August 2012 pertinent to the present appeal.



FINDING OF FACT

On May 28, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal by way of a written notification received on May 28, 2013.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


